Citation Nr: 1003474	
Decision Date: 01/25/10    Archive Date: 02/01/10

DOCKET NO.  07-15 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to an initial rating in excess of 30 percent 
for posttraumatic stress disorder (PTSD) for the period prior 
to January 29, 2008.

3.  Entitlement to an initial rating in excess of 50 percent 
for posttraumatic stress disorder (PTSD) for the period 
beginning January 29, 2008.

4.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to March 
1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 2005, April 2007 and August 2007 
rating decisions issued by the RO.  The Veteran testified 
before the undersigned Veterans Law Judge (VLJ) in a hearing 
at the RO in November 2009.

In the June 2005 rating decision, service connection for a 
low back disorder was denied.  The Veteran filed a notice of 
disagreement (NOD) with this decision received by the RO in 
July 2005.  In the December 2006 RO hearing, he indicated his 
intent to withdraw his claim of service connection for a low 
back disorder from appellate consideration.  38 C.F.R. 
§ 20.204 (2009).  In March 2007, he filed a claim to reopen 
his appeal concerning the issue of service connection for a 
low back disorder.  In the interim, in April 2007, the RO 
issued a statement of the case (SOC) concerning, in pertinent 
part, the issue of entitlement to service connection for a 
low back disorder.  He perfected his appeal in this regard in 
May 2007.  As noted, he offered testimony concerning his 
claim of service connection for a low back disorder before 
the undersigned VLJ in November 2009.  Thus, the Board finds 
it harmless error to proceed with the issue as titled above 
and discussion concerning the requirements of new and 
material evidence is not necessary.

The issue of entitlement to service connection for the 
claimed low back disorder is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to January 29, 2008, the Veteran's PTSD symptoms 
are shown to be productive of no more than an occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupation tasks (although generally functioning 
satisfactorily with routine behavior, self-care and 
conversation normal).  Occupational and social impairment 
with reduced reliability and productivity and difficulty 
establishing and maintaining effective work and social 
relationships is not demonstrated.

2.  Beginning January 29, 2008, PTSD symptoms are shown to be 
severe in nature and more nearly approximated by occupational 
and social impairment with deficiencies in most areas and 
inability to establish and maintain effective relationships.  
Total occupational and social impairment is not demonstrated.

3.  The evidence of record demonstrates that the Veteran is 
precluded from maintaining substantially gainful employment 
solely as a result of his service-connected PTSD.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an evaluation in 
excess of 30 percent for PTSD for the period prior to January 
29, 2008 have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107, 7104 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 4.1, 4.7, 4.130 Diagnostic Code 9411 (2009).

2.  With resolution of reasonable doubt in the Veteran's 
favor, the criteria for the assignment of an evaluation of 70 
percent, but no higher, for PTSD for the period beginning 
January 29, 2008 have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107, 7104 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.7, 4.130 Diagnostic Code 9411 (2009).  

3.  With resolution of reasonable doubt in the Veteran's 
favor, the criteria for a total disability rating based on 
individual unemployability have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.340, 4.16 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the Veteran in correspondence from 
the RO dated in January 2005, June 2007, May 2008, and 
January 2009 .  These letters notified the Veteran of VA's 
responsibilities in obtaining information to assist the 
Veteran in completing his claims and identified the Veteran's 
duties in obtaining information and evidence to substantiate 
his claims.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).

Effective May 30, 2008, 38 CFR 3.159 was revised to clarify 
that no duty to provide section 5103(a) notice arises "[u]pon 
receipt of a Notice of Disagreement" or when "as a matter of 
law, entitlement to the benefit claimed cannot be 
established."38 C.F.R. § 3.159 (b)(3) 2008.  As the Veteran 
voiced disagreement with the assigned rating for PTSD in a 
notice of disagreement, no further duty to inform the Veteran 
of the requirements of VCAA exists.

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  Thus, the 
content of the notice letters complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No 
further action is necessary for compliance with the VCAA.  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  Notice as to these 
matters was provided in the June 2007 and January 2009 
letters.  The notice requirements pertinent to the issue 
addressed in this decision have been met and all identified 
and authorized records relevant to the matter have been 
requested or obtained.

Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

PTSD

Laws and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment. 38 C.F.R. § 4.10.

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found-a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7. 

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2.

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service- 
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14.

General Rating Formula for Mental Disorders:
Ratin
g
Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names 
of close relatives, own occupation, or own name
100
Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or 
a worklike setting); inability to establish and 
maintain effective relationships
70 
Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective 
work and social relationships
50
Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events)
30
38 C.F.R. § 4.130, Diagnostic Code  9411 (2009)

The Court has held that GAF scores are a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. 
Brown, 9 Vet. App. 266 (1996) (citing the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS (4th ed.) (DSM-IV), p. 32).  The 
nomenclature employed in the schedule is based upon the DSM- 
IV, which includes the GAF scale.  See 38 C.F.R. § 4.130.

Global Assessment of Functioning (GAF) Scale

Consider psychological, social, and occupational functioning 
on a hypothetical continuum of mental health-illness.  Do not 
include impairment in functioning due to physical (or 
environmental) limitations.

80
?
?
71
If symptoms are present, the are transient and 
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to an initial rating in excess of 30 percent 
for posttraumatic stress disorder (PTSD) for the period prior 
to January 29, 2008.

3.  Entitlement to an initial rating in excess of 50 percent 
for posttraumatic stress disorder (PTSD) for the period 
beginning January 29, 2008.

4.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to March 
1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 2005, April 2007 and August 2007 
rating decisions issued by the RO.  The Veteran testified 
before the undersigned Veterans Law Judge (VLJ) in a hearing 
at the RO in November 2009.

In the June 2005 rating decision, service connection for a 
low back disorder was denied.  The Veteran filed a notice of 
disagreement (NOD) with this decision received by the RO in 
July 2005.  In the December 2006 RO hearing, he indicated his 
intent to withdraw his claim of service connection for a low 
back disorder from appellate consideration.  38 C.F.R. 
§ 20.204 (2009).  In March 2007, he filed a claim to reopen 
his appeal concerning the issue of service connection for a 
low back disorder.  In the interim, in April 2007, the RO 
issued a statement of the case (SOC) concerning, in pertinent 
part, the issue of entitlement to service connection for a 
low back disorder.  He perfected his appeal in this regard in 
May 2007.  As noted, he offered testimony concerning his 
claim of service connection for a low back disorder before 
the undersigned VLJ in November 2009.  Thus, the Board finds 
it harmless error to proceed with the issue as titled above 
and discussion concerning the requirements of new and 
material evidence is not necessary.

The issue of entitlement to service connection for the 
claimed low back disorder is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to January 29, 2008, the Veteran's PTSD symptoms 
are shown to be productive of no more than an occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupation tasks (although generally functioning 
satisfactorily with routine behavior, self-care and 
conversation normal).  Occupational and social impairment 
with reduced reliability and productivity and difficulty 
establishing and maintaining effective work and social 
relationships is not demonstrated.

2.  Beginning January 29, 2008, PTSD symptoms are shown to be 
severe in nature and more nearly approximated by occupational 
and social impairment with deficiencies in most areas and 
inability to establish and maintain effective relationships.  
Total occupational and social impairment is not demonstrated.

3.  The evidence of record demonstrates that the Veteran is 
precluded from maintaining substantially gainful employment 
solely as a result of his service-connected PTSD.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an evaluation in 
excess of 30 percent for PTSD for the period prior to January 
29, 2008 have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107, 7104 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 4.1, 4.7, 4.130 Diagnostic Code 9411 (2009).

2.  With resolution of reasonable doubt in the Veteran's 
favor, the criteria for the assignment of an evaluation of 70 
percent, but no higher, for PTSD for the period beginning 
January 29, 2008 have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107, 7104 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.7, 4.130 Diagnostic Code 9411 (2009).  

3.  With resolution of reasonable doubt in the Veteran's 
favor, the criteria for a total disability rating based on 
individual unemployability have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.340, 4.16 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the Veteran in correspondence from 
the RO dated in January 2005, June 2007, May 2008, and 
January 2009 .  These letters notified the Veteran of VA's 
responsibilities in obtaining information to assist the 
Veteran in completing his claims and identified the Veteran's 
duties in obtaining information and evidence to substantiate 
his claims.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).

Effective May 30, 2008, 38 CFR 3.159 was revised to clarify 
that no duty to provide section 5103(a) notice arises "[u]pon 
receipt of a Notice of Disagreement" or when "as a matter of 
law, entitlement to the benefit claimed cannot be 
established."38 C.F.R. § 3.159 (b)(3) 2008.  As the Veteran 
voiced disagreement with the assigned rating for PTSD in a 
notice of disagreement, no further duty to inform the Veteran 
of the requirements of VCAA exists.

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  Thus, the 
content of the notice letters complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No 
further action is necessary for compliance with the VCAA.  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  Notice as to these 
matters was provided in the June 2007 and January 2009 
letters.  The notice requirements pertinent to the issue 
addressed in this decision have been met and all identified 
and authorized records relevant to the matter have been 
requested or obtained.

Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

PTSD

Laws and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment. 38 C.F.R. § 4.10.

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found-a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7. 

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2.

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service- 
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14.

General Rating Formula for Mental Disorders:
Ratin
g
Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names 
of close relatives, own occupation, or own name
100
Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or 
a worklike setting); inability to establish and 
maintain effective relationships
70 
Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective 
work and social relationships
50
Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events)
30
38 C.F.R. § 4.130, Diagnostic Code  9411 (2009)

The Court has held that GAF scores are a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. 
Brown, 9 Vet. App. 266 (1996) (citing the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS (4th ed.) (DSM-IV), p. 32).  The 
nomenclature employed in the schedule is based upon the DSM- 
IV, which includes the GAF scale.  See 38 C.F.R. § 4.130.

Global Assessment of Functioning (GAF) Scale

Consider psychological, social, and occupational functioning 
on a hypothetical continuum of mental health-illness.  Do not 
include impairment in functioning due to physical (or 
environmental) limitations.

80
?
?
71
If symptoms are present, the are transient and 
expectable reactions to psycho-social stressors 
(e.g., difficulty concentrating after family 
argument); no more than slight impairment in social, 
occupational, or school functioning (e.g., 
temporarily falling behind in schoolwork). 
70
?
?
61
Some mild symptoms (e.g., depressed mood and mild 
insomnia) OR some difficulty in social, 
occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), 
but generally functioning pretty well, has some 
meaningful relationships.
60
?
51
Moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR 
moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts 
with peers or co-workers).
50
?
41
Serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or 
school functioning (e.g., no friends, unable to keep 
a job).

Factual Background and Analysis

In the appealed April 2007 rating decision, the RO granted 
service connection for PTSD and assigned a 30 percent rating 
effective December 30, 2004, the date the Veteran's claim 
concerning entitlement to service connection for PTSD was 
received.  In a November 2008 rating decision, the RO 
increased the Veteran's rating for his service-connected PTSD 
to 50 percent effective January 29, 2008.  Since the increase 
during the appeal did not constitute a full grant of the 
benefit sought, the Veteran's claim for an increased 
evaluation for the service-connected PTSD remains on appeal.  
See AB v. Brown, 6 Vet.App. 35, 39 (1993).

A March 2005 Vet Center record reports that the Veteran began 
receiving treatment at the Vet Center in December 2004.  He 
reported his unit received incoming rocket mortar and small 
arms fire on an almost daily basis during his 16 month tour 
in Vietnam.  His unit allegedly killed over 300 enemy 
combatants.

The social worker reported that due to the Veteran's chronic 
delayed reaction of PTSD and the accumulated affect of severe 
symptoms of PTSD over the years, he was now unemployable.  He 
could not concentrate for any length of time; could not work 
in any work environment because work related pressure, 
conflict or frustration could potentially reactive nightmares 
and flashbacks which could lead to hospitalization.  He 
exhibited severe PTSD symptoms such as reexperiencing 
disturbing memories and dreams of the military experiences, 
flashbacks, avoidance behavior, loss of interest in 
activities previously enjoyed, isolation from people, sleep 
impairments, irritability and anger outbursts, concentration 
difficulties and hypervigilance.  

In a March 2005 VA MHSL (Mental Health Service Line) 
comprehensive assessment note, the Veteran's appearance was 
within normal limits and appropriate.  His speech (thought 
processes /form of thought) was logical, coherent, 
comprehensible, organized and goal-directed.  There was no 
evidence of delusions or hallucinations.  His mood was 
anxious, depressed and irritable; however, his affect was 
appropriate.  His cognitive functioning was within normal 
limits and he was alert and oriented.  His concentration and 
attention were poor; however, his judgment and insight were 
fair.  His PTSD was confirmed and he was assigned a GAF score 
of 60.

Mental Health Clinic notes from April to December 2005 
documented that the Veteran's condition remained rather 
static; in essence, he was holding his own, had nightmare, 
problems sleeping, and was anxious around people.  He was 
described as alert and oriented, without suicidal or 
homicidal ideation.  His reality sense was fine, his mood was 
somber and his affect blunted.  His depressive disorder was 
responding to medications.  It was noted that a GAF score of 
50 was assigned in April 2005.  In November 2005, he reported 
having nightmares and anxiety around people.  In December 
2005, he reported being depressed due to a lack of money.

In December 2006, the Veteran provided testimony at a hearing 
before a VA Decision Review Officer.  The Veteran related 
that he received VA counseling for his PTSD, had not worked 
in two years, had problems sleeping, tinkered around the 
house, and did not like to be in large crowds.  He had been 
married and had a son.  He was close to his wife and son.

In an April 2007 VA examination, the Veteran reported his 
Vietnam combat experiences.  In addition, he reported he had 
been divorced for 26 years; however, he and his ex-wife still 
lived together and had done so for the past 23 years.  They 
had one son; but reportedly, he did not have a close 
relationship with his ex-wife or son.

He was casually dressed and cooperative toward the examiner.  
Speech and psychomotor activity were unremarkable.  His 
affect was constricted and his mood dysphoric.  His attention 
was intact; he was oriented in three spheres and his thought 
process was unremarkable.  He did exhibit suicidal and 
homicidal ideation (described later in the interview as 
passive and transient); however, he had no delusions and 
understood the outcome of his behavior.  He was of average 
intelligence and understood that he had a problem.  He had 
sleep impairments (averaged three to four hours of sleep per 
night) and visual hallucinations; however, the hallucinations 
were not persistent and he did not have inappropriate or 
obsessive/ritualistic behavior.  He had panic attack twice 
per month.  He had good impulse control; could maintain 
personal hygiene and had normal memory.

He had such PTSD symptoms as persistent re-experiencing of 
the traumatic event, avoidance behavior, hypervigilance and 
sleep impairments.  It was reported that the symptoms caused 
significant distress or impairment in social, occupational or 
other important areas of functioning.  However, he managed to 
work as a horse trainer for 30 years with a very good 
reputation.  He quit working as a trainer two to five years 
ago because he reportedly could not handle the stress any 
longer due to his PTSD symptoms.  The diagnosis was mild PTSD 
and a GAF score of 75 was assigned.  The examiner indicated 
the Veteran's social and family supports were minimal; 
however, his prognosis was good if he continued with mental 
health services.

In  an additional April 2007 social and industrial survey, 
the examiner found it clear that the Veteran was trying very 
hard to make a case for a diagnosis of PTSD; however noted, 
his life (especially lengthy career and his admission that he 
had friends) and leisurely pursuits (namely target shooting) 
exposed him to different environments that would be difficult 
for most people with PTSD to handle.

In July and October 2007 statements, a psychiatrist at the VA 
medical center reported that the Veteran's symptoms prevented 
him from working in any capacity.

During a January 2008 VA examination, the Veteran complained 
of frequent nightmares, flashbacks and sleep impairments.  He 
had recurrent dreams of his experiences in Vietnam and could 
not fall asleep or stay asleep.  Additionally, he was 
hypervigilant and checked doors and windows numerous times 
throughout the day and night.  He needed to scan his 
environment to feel safe and kept the blinds in his house 
closed.  He had to sit toward the back of a building or 
restaurant or in a corner with his back against the wall.  He 
startled easily to sharp noise in the environment.  

His mood was quite irritable and short-tempered and he 
desired to be violent but refrained from acting on this 
impulse.  He had been in physical altercations previously but 
feared he would hurt someone someday.  He argued with people 
easily and as a result self-isolated.  He had problems 
maintaining personal relationships and only interacted with 
his family.

He last worked over three years ago and quit because he was 
having problems getting along with others.  He was his own 
boss and never had any employee personnel issues.  He was 
having trouble focusing on training horses and became 
somewhat forgetful.  He had significant problems being in a 
crowd and was uncomfortable.  He was quite depressed and 
would cry when he felt angry.  He withdrew from people, 
preferring to be alone.  He had ignored his grooming habits 
but his wife encouraged him to maintain his hygiene.  He had 
some suicidal ideation but never had any plan or intent.  He 
had no energy or drive to do anything.  He felt weak a lot of 
the time and had a sense of a foreshortened future.  He 
denied any shame or guilt feelings concerning his service in 
Vietnam.

Objectively, he was casually dressed, spoke in a clear and 
coherent manner and was oriented in three spheres.  There was 
no evidence of delusions or hallucinations in his thought 
content.  There was evidence of current suicidal ideation, 
but not of homicidal ideation.  General reasoning and 
judgment seemed adequately intact and his memory was fair.  
His affect was clearly quite depressed.

His PTSD was confirmed and the examiner listed the Veteran's 
PTSD symptoms, including significant sleep impairment, 
hypervigilance, irritability, potential for violence, limited 
social relationships, loss of employment and ability to work 
in a gainful way, problems in crowds, periods of depression 
and some suicidal ideation and intrusive thoughts and 
memories of his time in Vietnam.  He was assigned a GAF score 
of 45, which the examiner explained was indicative of fairly 
serious symptomatology.  

In an April 2008 mental health note, the Veteran reported 
feeling more edgy and having more frequent flashbacks since 
being treated for pneumonia in the past week.    Objectively 
he was alert and composed; he had no suicidal or homicidal 
ideation; his thinking was clear; his judgment and insight 
were fair; his affect was blunted; and, his mood was neutral.  
His PTSD was noted to be stable and he was assigned a GAF 
score of 46.  In January 2009, the Veteran reported a slight 
worsening of symptoms; however, findings remained wholly 
unchanged from previous reports.  April and October 2009 
statements from the physician at the VA medical center 
indicated that the Veteran was unable to work due to his 
PTSD.

In November 2009, the Veteran testified before the 
undersigned Veterans' Law Judge at a hearing held at the RO.  
He described his symptoms and how they affected his life.  He 
related that he stopped working because he couldn't do his 
job properly.  For the first 20 years, he had missed one day 
of work, but in the last year of working, he could only make 
it to work three days a week, noting that horse training was 
a seven-day a week job.  He stayed away from crowds and 
reported that he got into a fight in a supermarket with a man 
who accidently bumped into his wife.  He left the store after 
striking the man.  

Period prior to January 29, 2008

Given its review of the evidence of record, the Board finds 
that for the period prior to January 2008, the Veteran's 
service-connected PTSD is shown to be productive of no more 
than occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupation tasks (although generally 
functioning satisfactorily with routine behavior, self-care 
and conversation normal).  In this regard, the Board notes 
that in the April 2007 VA examination report, the examiner 
found that the Veteran had mild PTSD based on the reported 
symptoms only and assigned a GAF score of 75.  The examiner 
noted that the Veteran complained of poor concentration and 
inability to run his business; however, medical findings 
showed his concentration to be intact.  The examiner found 
that there was not reduced reliability and productivity due 
to PTSD symptoms or occasional decrease in work efficiency 
with intermittent periods of inability to perform 
occupational tasks due to PTSD; rather, the Veteran had PTSD 
signs and symptoms that were transient or mild.  

The Board is aware that in VA treatment records from April 
through December 2005 the Veteran was assigned GAF scores of 
50.  In this regard, GAF scores that range from 41-50 are 
assigned for PTSD with serious symptoms.  A disability 
evaluation shall be assigned based on all the evidence of 
record that bears on occupation and social impairment, rather 
than solely on the examiner's assessment of the level of 
disability at the moment of the examination, or solely on the 
basis of social impairment.  See 38 C.F.R. §§ 4.126 (2009).  
Although the Veteran's GAF score must certainly be considered 
in the evaluation of the service-connected PTSD, it is not 
dispositive.  In any event, in the April 2005 treatment 
record, the physician reported that the Veteran's PTSD 
symptoms were moderate in nature.  The Board is also aware of 
a March 2005 Vet Center record and an October 2007 VA 
statement from the physician at the VAMC indicating the 
Veteran was unemployable due to his PTSD symptoms.  However, 
these statements are not adequately explained and unsupported 
by the objective evidence of record for this time period.

Given the medical record in concert for this time period,   
it is concluded that the Veteran's PTSD symptoms more likely 
approximate the lower rather than the higher rating.  For 
these reasons, an evaluation in excess of 30 percent is not 
warranted for the time period prior to January 29, 2008.  
38 C.F.R. § 4.130 DC 9411.  

Period beginning January 29, 2008

Given its review of the evidence of record, the Board finds 
that for the period beginning January 29, 2008, the Veteran's 
service-connected PTSD is shown to be essentially productive 
of occupational and social impairment with deficiencies in 
most areas and inability to establish and maintain effective 
relationships.  In this regard, the Board notes that in the 
January 2008 VA examination report, the Veteran's PTSD was 
confirmed and the examiner assigned a GAF score of 45 and 
reported such score was indicative of fairly serious 
symptomatology.  In subsequent records, the Veteran's 
reported symptoms remained wholly unchanged, or perhaps 
slightly worsened.   Given the medical evidence for this time 
period, it is concluded that the Veteran's PTSD symptoms more 
likely approximate the higher rather than the lower rating.  
For these reasons, a 70 percent evaluation is warranted for 
the period beginning January 29, 2008.  38 C.F.R. § 4.130 DC 
9411. 

Total occupational and social impairment due to such symptoms 
as gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; or memory loss for the names 
of close relatives, own occupation, or own name is not 
demonstrated by the medical evidence of record.  Thus, the 
Veteran does not warrant a higher evaluation.

In Thun v. Shinseki, F.3d 1366 (Fed. Cir. 2009), the Court 
articulated a three-step inquiry for determining whether a 
veteran is entitled to an extraschedular rating.  First, the 
Board must determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Second, if the schedular evaluation is found 
inadequate because it does not contemplate the claimant's 
level of disability and symptomatology, the Board must 
determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the 
regulation as "governing norms."  Third, if the rating 
schedule is inadequate to evaluate a Veteran's disability 
picture and that picture has attendant thereto related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether 
the veteran's disability picture requires the assignment of 
an extraschedular rating.  

The Board finds that the disability is not so unusual or 
exceptional as to render impractical the application of the 
regular schedular standards at any time during the pendency 
of the evaluation period.  38 C.F.R. § 3.321(b)(1).  In this 
regard, the Board notes that the Veteran's PTSD has not 
necessitated frequent periods of hospitalization and there is 
no objective evidence that it resulted in marked interference 
with his employment.  The facts of this case do not present 
such an extraordinary disability picture such that the Board 
is required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1), which 
concern the assignment of extra-schedular evaluations in 
"exceptional" cases.  See Bagwell v. Brown, 9 Vet. App. 337, 
338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); Thun v. 
Peake, 22 Vet. App. 111, 115 (2008).

TDIU

Laws and Regulations

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities:  provided, 
that, if there is only one such disability, this disability 
shall be ratable at 60 percent or more, and that, if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  It is provided further that the existence 
or degree of nonservice-connected disabilities or previous 
unemployability status will be disregarded where the 
percentages referred to in this paragraph for the service- 
connected disability or disabilities are met and in the 
judgment of the rating agency such service-connected 
disabilities render the veteran unemployable.  Marginal 
employment shall not be considered substantially gainful 
employment.  For purposes of this section, marginal 
employment generally shall be deemed to exist when a 
Veteran's earned annual income does not exceed the amount 
established by the U.S. Department of Commerce, Bureau of the 
Census, as the poverty threshold for one person.  Marginal 
employment may also be held to exist, on a facts found basis 
(includes but is not limited to employment in a protected 
environment such as a family business or sheltered workshop), 
when earned annual income exceeds the poverty threshold.  
Consideration shall be given in all claims to the nature of 
the employment and the reason for termination.  38 C.F.R. § 
4.16(a) (2009)

Where a veteran meets the schedular criteria for 
consideration of unemployability under 38 C.F.R. § 4.16(a), 
the only remaining question is whether the Veteran is unable 
to secure or follow a substantially gainful occupation as a 
result of his service-connected disabilities.

It is the established policy of the Department of Veterans 
Affairs that all veterans who are unable to secure and follow 
a substantially gainful occupation by reason of service- 
connected disabilities shall be rated totally disabled.  
Therefore, rating boards should submit to the Director, 
Compensation and Pension Service, for extra-schedular 
consideration all cases of veterans who are unemployable by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in paragraph (a) of 
this section.  The rating board will include a full statement 
as to the veteran's service-connected disabilities, 
employment history, educational and vocational attainment and 
all other factors having a bearing on the issue.  38 C.F.R. § 
4.16(b).

Age may not be considered as a factor in evaluating service- 
connected disability; and unemployability, in service- 
connected claims, associated with advancing age or 
intercurrent disability, may not be used as a basis for a 
total disability rating.  38 C.F.R. § 4.19 (2009).

The Court has held that in determining whether the Veteran is 
entitled to a total disability rating based upon individual 
unemployability neither his nonservice-connected disabilities 
nor his advancing age may be considered.  Van Hoose v. Brown, 
4 Vet. App. 361 (1993).  The sole fact that a claimant is 
unemployed or has difficulty obtaining employment is not 
enough.  A high rating in itself is a recognition that the 
impairment makes it difficult to obtain and keep employment.  
The question is whether the Veteran is capable of performing 
the physical and mental acts required by employment, not 
whether the veteran can find employment.  Id.

VA regulations provide that in exceptional cases where the 
schedular evaluations are found to be inadequate, an extra- 
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities may be approved provided the case 
presents such an exceptional or unusual disability picture, 
with such related factors as marked interference with 
employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2009).

A total rating for compensation purposes based on 
unemployability will be granted when the evidence shows that 
the Veteran, by reason of his service-connected disabilities, 
is precluded from obtaining or maintaining any gainful 
employment consistent with his education and occupational 
experience.  38 C.F.R. §§ 3.340, 3.341 (2009).

It is the defined and consistently applied policy of the 
Department of Veterans Affairs to administer the law under a 
broad interpretation, consistent, however, with the facts 
shown in every case.  When after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2009).



Factual Background and Analysis

The record shows that the Veteran is currently service-
connected for PTSD (70 percent, effective January 29, 2008) 
and herpes penilis (non-compensable).  Thus, as of January 
29, 2008, the Veteran meets the rating criteria outlined 
above for consideration of a TDIU rating under 38 C.F.R. 
§ 4.16 (a).  Therefore, the determinative issue is whether he 
is incapable of securing and following substantially gainful 
employment because of his service-connected disabilities.

A March 2005 Vet Center record reported that the Veteran was 
unemployable and exhibited PTSD symptoms to a severe level.  
July 2007, October 2007, April 2009 and October 2009 
statements from the physician at the VA medical center 
reported that the Veteran was unable to work due to his PTSD.  
In the January 2008 VA examination report, the examiner 
listed the Veteran's PTSD symptoms, including in pertinent 
part, loss of employment and ability to work in a gainful 
way.

The probative question in TDIU claims is whether service-
connected disabilities alone preclude a claimant from 
engaging in substantially gainful employment (i.e., work that 
is more than marginal, that permits the individual to earn a 
"living wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).  
Marginal employment is not considered substantially gainful 
employment, and, as noted above, is generally shown when a 
Veteran's earned income does not exceed the amount 
established by the U.S. Department of Commerce, Bureau of the 
Census, as the poverty threshold for one person.

Based on this review of the record, it is clear that 
effective January 29, 2008, the Veteran was not suited for 
full time employment due to his PTSD symptoms.  Hence, the 
Board will grant the claim for a TDIU, starting January 29, 
2008, the date the Veteran met the schedular requirements.  
Prior to that date, while there are statements indicating the 
Veteran was unemployable due to his PTSD symptom, these 
statements were not adequately explained and are unsupported 
by the objective evidence of record for this time period.  
Absent sufficient evidence to support the claim of 
unemployability prior to January 29, 2008, the Board declines 
to set an earlier date for the award of TDIU.


ORDER

An initial rating in excess of 30 percent for PTSD for the 
period prior to January 29, 2008 is denied.

An increased evaluation of 70 percent, but not higher, for 
the service-connected PTSD; for the period beginning January 
29, 2008 is granted, subject to the regulations controlling 
the disbursement of VA monetary benefits.  

Effective January 29, 2008, a total disability rating based 
on individual unemployability (TDIU) is granted, subject to 
the regulations controlling the disbursement of VA monetary 
benefits.


REMAND

The Veteran contends that his currently diagnosed multilevel 
lumbar spondylosis is result of injury sustained from lifting 
heavy ammunition rounds (eight inch howitzer, weighing 
approximately 205 pounds) during his service in Vietnam.  In 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court 
addressed the four elements that must be considered in 
determining whether a VA medical examination must be provided 
as required by 38 U.S.C.A. § 5103A.  

Specifically, the Court held that the third element, 
indication the current disability or symptoms may be 
associated with service, establishes a low threshold and 
requires only that the evidence "indicates" that there 
"may" be a nexus between the two.  

The Court further held that types of evidence that 
"indicate" a current disability may be associated with 
service include medical evidence that suggest a nexus but is 
too equivocal or lacking in specificity to support a decision 
on the merits, or credible evidence of continuity of 
symptomatology such as pain or other symptoms capable of lay 
observation.   Given his contentions, the Board finds that a 
VA examination is necessary to ascertain the nature and 
etiology of the Veteran's current low back disorder.  
38 U.S.C.A. § 5103A(d).

Accordingly, the case in this regard is REMANDED for the 
following action:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2002).  In this 
regard, a letter should be sent to the 
Veteran explaining the need for additional 
evidence regarding his claim.  This letter 
should reflect all appropriate legal 
guidance.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  The AMC/RO should contact the Veteran 
and obtain the names, addresses, and 
approximate dates of treatment of all 
medical care providers, VA and non-VA who 
treated the veteran for a low back 
disorder since service.  After the 
Veteran has signed the appropriate 
releases, those records not already 
associated with the claims folder should 
be obtained and associated with the file.  
All attempts to procure records should be 
documented in the file.  If the AMC/RO 
cannot obtain records identified by the 
Veteran, a notation to that effect should 
be inserted in the file.  The Veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review. 

3.  The Veteran should be afforded a VA 
examination to determine the nature and 
likely etiology of the claimed low back 
disorder.  All indicated tests and 
studies are to be performed, and a 
comprehensive social, educational and 
occupational history are to be obtained.  
Prior to the examination, the claims 
folder and a copy of this remand must be 
made available to the physician for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner.  Based on a review of the 
claims file and the clinical findings of 
the examination, the examiner should 
opine as to whether the Veteran has a 
current low back disorder that at least 
as likely as not (e.g., a 50 percent or 
greater likelihood) had its clinical 
onset due to his period of active 
service, specifically lifting heavy 
ammunition rounds.  A complete rationale 
should be given for all opinions and 
conclusions expressed in a typewritten 
report.  

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

5.  After completion of the above 
development, the Veteran's claims of 
service connection for low back disorder 
should be readjudicated.  If the 
determination remains adverse to him, he 
and his representative should be 
furnished with a Supplemental Statement 
of the Case and given an opportunity to 
respond thereto.  Then, if indicated, 
this case should be returned to the Board 
for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).


______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


